Citation Nr: 1759644	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from May 1967 to May 1990.  His awards include the Vietnam Service Medal and the Sea Service Deployment Ribbon with 2 Bronze Stars.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeal four service connection claims that were denied in the March 2010 rating decision: hearing loss, tinnitus, vertigo, and a skin condition.  The claims were previously before the Board in September 2014 and March 2017.  The March 2017 Board decision denied entitlement to service connection for hearing loss and tinnitus.  Both Board decisions remanded the issues of entitlement to service connection for vertigo and a skin condition for VA examinations and nexus opinions/rationales. 

The Veteran appeared and testified at a formal RO hearing in September 2011.  A transcript of that hearing is contained in the record. 


FINDINGS OF FACT

1.  The Veteran's chronically recurring urticarial dermatitis/chronic idiopathic urticaria is not causally or etiologically related to his active service.  The Veteran does not have a current skin disorder that began during or is otherwise a result of his active service.

2.  The Veteran's benign positional paroxysmal vertigo (BPPV) is not causally or etiologically related to his active service.  The Veteran does not have a current disorder resulting in vertigo that began during or is otherwise a result of his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for urticarial dermatitis (claimed as a skin condition) are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for BPPV (claimed as vertigo) are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §  3.159 (b).

VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Veteran additionally provided testimony during a formal RO hearing, and the transcript is of record.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations for his vertigo and skin disorders, one in February 2010 and the other in June 2017.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board remanded the claims twice for additional details regarding the negative nexus opinions that were provided.  In 2015, addendum nexus opinions were provided.  In 2017, additional examination and opinion were provided.  As is detailed further below, the 2017 opinions and rationale are sufficiently address the details of etiology and causation for the Veteran's various diagnoses related to his skin and vertigo.  As the most recent 2017 opinions are supported by details from the record, consideration of the Veteran's statements, and explanation for the negative medical nexus opinion, the Board finds the evidence to be adequate such that a decision on the claims may be made.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Notably, 38 C.F.R. § 3.309 includes "other organic diseases of the nervous system," which is not further defined within the code.  The Veteran's in-service dizziness/vertigo was "noted" to be labyrinthitis, and an in-service neurological consultation indicated that it was not "central" in origin.  To that extent the Board does not believe that his labyrinthitis fell within the category of a "chronic condition" to which continuity of symptomatology can be applied.  Additionally, the Veteran's BPPV has been described as a problem associated with the inner ear, and has not been associated with the central nervous system, although it is not specifically stated as such in the record.  To ensure that the Veteran is provided the greatest benefit, the Board will consider continuity of symptomatology as a method for determining causation with regard to the Veteran's vertigo claim.  It will be addressed in the analysis below.   The Board notes that 38 C.F.R. § 3.309 does not include any skin disorders, and as such, continuity of symptomatology is not available for the Veteran's urticarial dermatitis.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


Skin

The Veteran argues that his current symptoms of a skin rash/hives either a) began in service and have continued since his retirement, or b) are a result of his military service, to include as due to his in-service skin disorders.

The Veteran's service treatment record includes March 1967 medical history and examination.  He reported no pertinent medical history and the examination did not include any findings related to vertigo or a skin disorder.  Additional March 1973 and May 1978 examinations did not include any findings related to vertigo or a skin disorder. 

In July 1983, the Veteran complained of a rash to both forearms, and various portions of his entire body.  He reported no change of soap, cologne, or detergents.  He first noticed his rash five days prior.  The rash included erythema and extreme itching.  The rash appeared to go away at times for short periods, and it itches worst at night.  He was assessed with scabies.  He was treated with Kwell cream.  He returned three days later with persisting symptoms.  The Kwell cream did not relieve itching.  He was given Benadryl and Atarax and instructed to take a cool shower.  A week later, his rash continued.  He was noted to have, what appears to say, contact dermatitis.  He had a two week history of occasional pruritic erythematous "scales" (this is an interpretation of nearly illegible handwriting) on the right arm and thighs.  

On a June 1984 medical history, the Veteran denied a history of skin diseases.  On examination, several health issues were noted, including what appears to be a notation of a scar on the left breast.   There was no indication of a rash.

In June 1986, the Veteran had a history of a tender, red distal middle finger on his right hand, following an insect bite.  He also had itchy small blisters on his left hand.  He was noted to have an infection on the right middle finger, and contact dermatitis on the left hand.  He was given Benadryl and told to use a mild soap.  

A December 1987 medical examination included notation of a scar on his right leg.  There was no notation of a rash.  A May 1989 medical examination additionally did not note a skin abnormality such as a rash or hives. 

In February 1990, the Veteran was afforded a retirement medical examination.  The Veteran was not noted to have symptoms of a skin rash.  

In July 1990, the Veteran filed his first claims for service connection, which did not include a claim for a skin condition.  

In October 1990, the Veteran was afforded a VA examination in response to his July 1990 claims.  During the examination, the Veteran complained of neck pain.  On examination his skin was "normal, without scars, lesions, etc."  No diagnoses related to his skin were provided.

In November 1990, the Veteran again claimed entitlement to service connection for a number of conditions, none of which were related to his skin.  

January 2003 records from Dr. L.M. included that the Veteran was seen for complaints regarding an ongoing cough, and blood in his sputum.  When going over his health systems, the Veteran denied headaches and change in vision, and he had no complaints related to his ears, eyes, nose, and throat.  Physical examination did not include a finding related to his skin.

Private treatment records from Dr. A.T. are contained in the record.  The records are handwritten and very difficult to read.  In July 2006 (or possibly 2001 or 2007), the Veteran had a rash on his forearm or finger (handwriting).  He was assessed with eczematous dermatitis.  Another record, from April 2007 (or possibly 2001 or 2009) included a complaint of neck pain, and what appears to say a rash on his heel.  He was assessed with eczematous dermatitis, gout, and rheumatoid arthritis of the left hand.  A record that appears to be from October 2005 (or possibly 2007) includes that the Veteran had a rash on his arms and legs two weeks ago.  The assessment includes "acute [unintelligible] v. dermatitis."  In March 2006, he was noted to have left arm and right hand swelling, he was started on prednisone.  The handwriting is difficulty, but appears to say "derm alleg."  In September 2006, he was diagnosed with chronic idiopathic urticaria.  An October 2006 pathology report from a skin biopsy of the left flank showed urticarial dermal hypersensitivity reaction.  He had a negative direct immunofluorescence.  The Board notes that the dates on these private treatment records are not in order, and, as such, cannot rely on the dates around the important records in determining specific years. 

In April 2006, the Veteran had a consultation with Dr. P.D., where he reported intermittent problems with a skin rash mainly on his arm, abdomen, and back.  He "state[d] he first had problems approximately 20 years ago when he developed a transient, pruritic rash on the above states areas.  He then had on further flare several years later.  However, he had no problems until December 2005."  He then developed an intensely red, pruritic rash on his arms, back, sides and neck.  He noted that the rash is better during the day (when he is not working).  In July 2006, Dr. P.D. diagnosed the Veteran with chronic idiopathic urticaria.  Dr. P.D. noted that "in the majority of cases there is no clear cause found for the hives.  However there may be several triggers that may worsen his symptoms, including that he scratches."  "There is some consistency that the hives seem to be worse at work but he notes no specific contact-triggers at work.  Systemic workup was essentially within normal limits."  He was started on prednisone

In July 2007, the Veteran was seen by Dr. L.H. with complaints of "two years of troublesome skin problems."  The Veteran reported "little past medical history outside of history of acid reflux...and hyperlipidemia."  He was working as a mail handler with 12-hour shifts.  "Somewhere between 1 and 2 years ago, he began to note that within a couple hours of getting to work, and that typically involves working up a good sweat moving the mail about, his skin would become quite itchy."  After five hours, he developed a rash primarily on the arms, lower abdomen, inner thighs, and perhaps a little bit on the cheeks.  The rash was described as bumpy, small spots.  The itch would go away once the "bumps erupted."  He reported his bumps continued until he went to sleep, and when he awoke they would be gone.  He did not experience the rash on his days off or on vacation, even if he does things such as mow the lawn.  The physician noted the Veteran's work was hard/sweaty/physical work completed in typical work clothes.  The Veteran had provided a biopsy report from October 2006 which was noted to be "urticarial dermal hypersensitivity reaction."  "The immunofluorescence studies were negative; hence, no evidence of vasculitis."  Physical examination was "benign except for being able to elicit a very mild dermatographic response by stroking the small of the back firmly with a blunt plastic tip.  Allergic skin tests were accomplished, which were positive for Bahia, Bermuda, and Timothy grasses, and were otherwise negative.  "Given the lack of symptoms during the grass cutting season, these few positive tests are not felt to be clinically relevant."  He was diagnosed with irritant dermatitis in the work environment, mild dermatographism.  "The history of predictable symptoms at work resolving thereafter and not present on vacations suggests some sort of a mild irritant exposure at work.  I do not think we are describing urticaria, even cholinergic urticaria as that condition is extremely pruritic once the tiny hive lesions erupt."  The Veteran described his itching would last for a couple of hours and once the rash develops, the itching goes away.  

In July 2007, the Veteran had a follow-up dermatology consultation with two physicians (Dr. L.H. and Dr. J.S.).  It was noted that there was concern the Veteran had urticated adult-onset dermatitis or a differential diagnosis of contact or bolus dermatitis.  A biopsy was performed which showed atopic dermatitis.  He was prescribed triamcinolone cream before work and showering after work, with Atarax at bedtime.  A September 2007 visit included the assessment of urticated dermatitis "most likely related to adult-onset atopic dermatitis."  The differential diagnosis remained contact and bullous autoimmune dermatitis.  "His direct immunofluorescence was negative in the past which would vote against this."  "The most likely diagnosis is adult-onset atopic dermatitis with some evidence of lichen amyloidosis over the forearms due to chronic scratching."

In October 2007, the Veteran's concerns regarding his skin condition were forwarded to Dr. R.G. for a Mayo Clinic evaluation.  After a review of the pathology report, the "prominent superficial dermal perivascular plasmacytic infiltrate is of uncertain clinical significance."  The Veteran reported that his itching had significantly improved while taking Atarax and the triamcinolone cream, but he continued to have eruptions.

In July 2007, Dr. L.H. noted that she last saw the Veteran in September, when he had a "history of a two-year rash" which appeared over his flanks and arms and between his thighs, and which occurred only when he was at work.  He tried Allegra and Prednisone in the past, which did not seem to help.  Biopsies were performed in the past with a negative direct immunofluorescence.  At his last visit, a biopsy of a lesion showed a superficial perivascular plasmacytic infiltrate.  He reported some improvement with Atarax and significant improvement in pruritus.  On examination, he had a few lesions over his left flank and left waist, and a long linear plaque on his left waist, which had been there for three weeks, although intermittent.  "It appears at work after he gets hot and sweaty and his pants rub in that area and it goes away after applying triamcinolone cream."  He had numerous monomorphic 4 mm edematous erythematous papules over his left flank.  The left waist linear band of erythema and edema had a urticarial appearance.  He was assessed with "dermatitis."  It appeared to be "urticaria today and may represent a physical urticaria, such as pressure urticaria."  The Veteran could not allow another biopsy as he was having to pay out of pocket.

The record contains an October 2009 statement from a coworker.  She stated she had worked with the Veteran for nine years and that "as long as [she had] known [the Veteran] he [had] had a problem with hives."  The irritations would appear on his neck and arms.  She stated the Veteran told her his hives began in service.

In February 2010, the Veteran was afforded a VA skin examination.  The examiner noted that from July to December 2007, the Veteran was treated for a skin rash and diagnosed with irritant pruritic dermatitis in the work environment and mild dermatographism.  Treatment "records from July 2003 to June 2009" showed the Veteran was treated for rashes and chronic idiopathic urticaria/hives.  He was noted to have been treated in January 1983 for scabies, which were treated with Kwell cream.  In July 2007, the Veteran reported two years of troublesome skin problems.  During the examination, the Veteran reported he had skin rashes since his active military service, but when he started working at the post office, when he was sweaty and dusty, he was itching intermittently.  He also had itching and transient rashes while he mows the lawn and is exposed to hay or grass clippings.  "He thinks the automobile oil he worked with during his military service may be the cause of his skin problems."  At the time of the examination, the Veteran did not have any rashes, dermatitis, or urticaria on any area of his body.  He was diagnosed with "transient pruritic dermatitis-no residuals."  The examiner opined that the Veteran's current pruritic dermatitis was not caused by, or the same skin condition he was treated for, in service.  His civilian record and the Veteran's history included that his dermatitis first manifested long after his military service.  His pruritus was limited to his exposure to sweat and dust.  The only military service record regarding a skin condition was when the Veteran contracted scabies.

In September 2011, the Veteran testified that he served in combat in Vietnam, and served for more than 20 years.  Regarding his skin condition, the Veteran stated he first sought treatment 3 months after his retirement from service.  He noted he had a skin condition in 1982 in Japan for which he sought treatment and was given a medicated "bath powder" and a lotion.  He stated his current rash was on his arm, and also on his back and legs.  He noted that it was an intermittent rash or hives.  He stated that whenever he would sweat, such as working outside with dirt, the rash or hives would appear overnight.  He stated that he had been prescribed lotion and allergy medicine from a civilian doctor.  

In December 2014, the Veteran sought treatment for hives on abdomen, back, and hands, which had broken out two days prior.  His hands were swollen.  He had no fever and no abdominal pain or joint pain.  On examination his face was clear, his hands were swollen and the dorsum was red.  He had urticarial papules on the thighs, knees, abdomen, back, and arms which were "dusty red."  He was assessed with "questionable acute urticaria questionably triggered by his sore throat/infection.  Rule out urticarial vasculitis."

Another December 2014 record appeared to note the Veteran had finger "cracks" in winter.  He was "not itchy now, finished prednisone yesterday."  He was assessed with resolved urticaria, dermatitis, and finger cracks/fissures.

In January 2015, the Veteran again sought treatment for a rash; this one did not include itching or wheezing.   "No more breakouts.  His hands did not show rash or erythema.  He was assessed with dermatosis--hypersensitivity-resolved."

In January 2015, the 2010 examiner provided an addendum opinion.  The opinion was again negative, and the examiner noted that the Veteran's civilian record and his history indicated that his "dermatitis first manifested long after his military service.  The Veteran's pruritus is limited to his exposure to seat and dust.  The only military service record on the Veteran's rash is when he contracted scabies."  The examiner noted that he did not have dermatitis on examination in 2010.  Without any specific biopsy results and concrete diagnosis during active duty, the examiner could not "state that his dermatitis 20 years ago is the same as the current dermatitis which consisted of itching when the Veteran was sweaty and hot."

In June 2017, the Veteran was afforded a second VA skin examination.  He was noted to have a diagnosis of "urticarial dermatitis, chronically recurring."  He was first diagnosed in 2006, according to the examination report.  He stated that before he retired, his skin condition was on and off from 1984 or 1985, when he was "on the ship."  He then added "it was 1974 that it started."  He stated that his symptoms started with itching, "then the following year, it started breaking out...they gave me the powder... that was in Japan...like a bubble bath."  The examiner confirmed that it was an oatmeal bath intended to relieve skin symptoms.  The examiner asked the Veteran what set off his in-service skin condition and he reported "the food."  The examiner noted that service treatment records did not correspond to the Veteran's verbal history, and that there were notes that specifically documented the lack of a relationship to foods.  The examiner asked about current triggers for his skin flare ups, and the Veteran stated "every other month when [he] would do yard work."  The examiner noted that he was not clear as to when he first noticed a possible yardwork trigger, and clarified that the rash does not occur every time he does yardwork, just every other month, or so.  He described reoccurring scattered raised red lesions which come/go which was noted to be consistent with urticaria.  He also stated that other things that brought the rash on included, "some foods" such as shrimp and oysters.  He noted that the rash was itchy.  He also stated that he ate the foods because they did not always result in a rash.  The examiner noted that "during today's evaluation, the Veteran was vague regarding the onset of his chronically recurring urticarial-type rash, and does not describe the 2006/7 biopsies/specialty evaluation which clearly document a 12/2005 onset for his chronically recurrent urticarial dermatitis with a temporal relationship to POST OFFICE work (at that time)."  

The examiner cited the Veteran's in-service skin conditions which included a July 1983 diagnosis of scabies, and a subsequent July 1983 diagnosis of contact dermatitis, as well as a June 1986 diagnosis of contact dermatitis of the left hand.  The examiner noted that the skin conditions that were diagnosed in service were most consistent with acute and transient conditions (scabies and contact dermatitis), and were not the same as or the cause of his current chronic urticarial dermatitis.  The examiner noted that the Veteran's 1990 separation examination and history was silent for complaints of ongoing skin conditions or findings of a rash.  The examiner noted that the record contained treatment notes from Dr. A.J., a primary care physician, which were silent for complaints of skin symptoms.  The examiner then cited the April 2006 treatment record where the Veteran reported a rash on his arm, abdomen and back, and a history of a skin condition 20 years prior, with no problems again until December 2005.  The examiner then cited the remaining treatment records which diagnosed chronic urticaria from 2006 to 2007.  The examiner noted that chronic idiopathic urticaria was not the same as, or etiologically related to, the conditions described during the Veteran's active duty, 26 years earlier.  

On physical examination, the Veteran had urticarial dermatitis on his upper chest.  The Veteran reported that he had similar lesions on his forearms and upper back the day before.  The examiner diagnosed a history of acute and transient dermatitis and scabies during service, which resolved without residuals, and urticarial dermatitis, which was chronically recurring.  The examiner noted that his urticarial dermatitis began in December 2005 according to treatment records.  The post-service treatment records and claims information "substantiate the absence of complaints or exam findings of a chronic or chronically recurring skin condition during the 15 years after retirement from active military service."  The examiner continued that it was "highly unlikely" that the Veteran's post-service conditions were etiologically related to the acute and transient conditions of service given the Veteran's report in 2006 that his chronically recurring symptoms began in December 2005.  The examiner noted that during the 2017 examination, the Veteran was vague regarding the onset of his chronically recurring urticarial-type rash or the extensive work-up he went through in 2006/7 where he related the onset of symptoms to his work.  The examiner noted that his urticarial dermatitis was most likely idiopathic, or was possibly initiated by something in his Post Office work environment, given that the Veteran reported he initially experienced the condition after being at work for a number of hours, and that he did not have the rash on the weekends or off-work time.  During the 2017 examination, the Veteran described possible food or yardwork-related triggers, but that they were not consistent triggers.  "Regardless of whether or not there are specific triggers, any potential precipitating events for the [post-service] chronically recurring skin eruption (urticarial dermatitis) would MOST likely have occurred during the many years AFTER his retirement."  Regarding his in-service diagnosis of dermatitis, the examiner noted that "dermatitis" is a non-specific term used for inflammatory skin conditions of many different types and etiology.  Scabies is an acute and transient "dermatitis" which occurs in response to the presence of products of a mite infestation and is actually a type of "contact" dermatitis.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran is competent to describe the onset of a rash, to describe the location and look of the rash, and to provide statements regarding when the rash or rashes occur.  The Veteran is not competent to diagnose a rash as a specific skin condition.  Regarding his credibility, the Board finds that the evidence does not support the Veteran's statements of ongoing, intermittent, rash from service until the date of his claim.  Specifically, the Veteran's in-serve treatment records included negative histories and negative medical examinations following his 1983 and 1986 skin conditions.  The Veteran sought treatment very frequently while in service, as he had quite a number of upper respiratory infections, colds, and other pulmonary issues, but his treatment throughout service did not include a finding related to his skin with the exception of the 1983 and 1986 incidents.  Additionally, post-service the Veteran did not claim a skin disability in July or November 1990, or thereafter until 2009.  The Veteran's post-service treatment records did not include treatment for a skin disorder until, at best, 2001.  (The Board is unsure of the first date of the recorded post-service complaint of a rash due to the handwriting of the private physician).  Thus, for 11 years post-retirement the Veteran did not seek medical treatment for a rash, and prior to retirement, the Veteran had not sought treatment for, or been noted to have, a rash for 4 years.  Although the Board appreciates that the Veteran has reported his skin disorders are "intermittent" and "on and off," it would seem that breaks of a number of years between incidents would be greater than "intermittent" or "on and off."  The Board also notes that the Veteran has been described as a "poor historian" both in service and post-service.  He does not appear to be good at remembering the details of his illnesses, to include dates, symptoms, or onset.  This difficulty with details is likely detrimental to his credibility, in that the errors in his history are not on purpose, but simply appear to be difficult for him to retain.  In sum, the Board finds that the Veteran is not competent to report that his skin disorders from 2009 onward (current) are the same as any skin disorder he had in service, and the Board finds that his statements that his skin disorder continued, unabated, ("intermittent") from service until his claim date are less than credible.

Turning to the medical evidence of record, the Veteran was diagnosed with scabies and contact dermatitis in service.  From the 2017 examination report, the medical evidence shows that scabies and contact dermatitis are both forms of dermatitis, and that they are both considered "acute and transitory."  This is supported by the service treatment records which did not include additional episodes of dermatitis.  Following retirement in 1990, at which time the Veteran did not have a skin disorder, he next sought treatment for his skin in 2001 (again, at best, as the record is nearly illegible).  Thus, 11 years after retirement and 15 years after his last in-service documented contact dermatitis, the Veteran sought treatment for a rash.  The Board notes that the 2009 lay statement from a coworker indicated that the Veteran had rashes since roughly 2000, which would be earlier than any post-service treatment, but would still be a decade after the Veteran's retirement.  Notably, the Veteran's urticarial dermatitis was initially noted to occur while the Veteran was at work, so this lay statement would support that 2006/7 contention from the Veteran that his rash/hives began as a result of being hot and sweaty at work. 

Regardless of the length of time between the Veteran's first rash and his current urticarial dermatitis, the record contains negative medical nexus opinions due to the type of rashes described in service compared to his current rash/hives.  The medical opinions, particularly the opinion contained in the 2017 report, noted that the scabies and contact dermatitis are acute and transitory conditions and that they cannot cause chronic urticarial dermatitis.  The 2017 examiner provided a lengthy discussion of the Veteran's medical history surrounding his diagnosis of urticarial dermatitis.  The medical history supports that he sought treatment in 2006 for recurrent hives/rash that he stated began in December 2005.  He also described the onset of the hives/rash as related to his employment.  He stated that he noticed the itching, and eventually the rash, would begin while he was working and sweating.  He stated, initially, that the hives/rash went away when he was away from work and did not appear on weekends/holidays.  He also initially denied that he would have a rash appear when he did yardwork.  There is a break between his initial diagnosis of urticarial dermatitis in 2007 and his subsequent 2014 VA treatment records.  By his 2017 examination, the Veteran was reporting that he would develop a rash/hives in response to yardwork or certain foods, but that even these triggers were inconsistent.  At the time of his 2006/7 diagnosis, the Veteran reported that the rash/hives happened frequently (if not every work day), and that this had been a problem for two years.  These symptoms of constant itchy hives during sweaty labor, which disappeared when not working, are different than his transient symptoms in service.  Certainly if sweaty labor resulted in a rash/hives, then the Veteran would have been treated for a rash/hives in service when he was both working as a stock clerk and undergoing physical trainings.  

The Veteran was diagnosed with scabies and contact dermatitis in service.  During the period on appeal, he has been diagnosed with urticarial dermal hypersensitivity reaction, adult-onset atopic dermatitis, pressure urticaria, and finally chronic idiopathic urticaria based on biopsy.  As the Veteran's in-service diagnoses are different from post-service diagnoses, and the Veteran is not competent to relate his scabies and contact dermatitis to his urticaria, a nexus opinion was necessary.  The medical opinions of record are negative.  The examiners have reviewed the medical evidence, interviewed and examined the Veteran, and have found that it is "highly unlikely" that the urticaria that was investigated and treated post-service is not related to or due to his in-service skin conditions.  The examiners also opined that the Veteran's post-service urticaria was initially likely caused by his post-office work as his initial complaints were tied to his laborious work and sweat in that atmosphere, with no hives/rashes appearing on non-work days and with the rash resolving during non-work hours.  As there is no competent and credible link between the Veteran's post-service urticaria and his in-service scabies and dermatitis, and there is no indication that the Veteran's urticaria is otherwise related to his military service, the Board finds that entitlement to service connection for chronically recurring urticarial dermatitis/chronic idiopathic urticaria is not warranted.  

Vertigo

The Veteran argues that his current symptoms of vertigo are part of a single disorder that either a) began in service and have continued since his retirement, or b) are a result of his military service, to include as due to his in-service vertigo symptoms and diagnosis of labyrinthitis.

The Veteran's service treatment record includes March 1967 medical history and examination.  He reported no pertinent medical history and the examination did not include any findings related to vertigo.  Additional March 1973 examination did not include any findings related to vertigo.  The Board notes that throughout his more than 20 years of service they Veteran was regularly seen for medical treatment, the majority of those visits were due to yearly or greater cold/upper respiratory/bronchitis/pulmonary conditions. 

In March 1975, the Veteran reported continued coughing, general malaise, and dizziness.  He was previously diagnosed with viral bronchitis.  His chest was clear.  He was assessed with a post-upper respiratory infection cough and given cough medication.  Five days later his cough had decreased.  He was still taking cough medication.  He did not complain of dizziness during this visit.  He continued to be diagnosed with an upper respiratory infection.  

A May 1978 medical examination noted only that the Veteran had the same scars as prior examinations.  There were no complaints listed regarding dizziness or vertigo.

In December 1978, the Veteran was seen for dizziness, some sinus pressure, sore throat, and productive cough.  He denied nausea and vomiting.  His tympanic membranes were hazy, and light reflection was poor.  He was diagnosed with a low grade upper respiratory infection. 

In October 1982, the Veteran complained of dizziness for six days.  He "always feels dizzy" with no relief when he changes position.  He denied a history of cold symptoms.  He noted an occasional increased blood pressure for the past two years.  He also felt he may have pulled a muscle in his neck on the left side playing golf.  His tympanic membranes were slightly retracted, with fluid noted behind both.  His ear canals were clear.  

A follow-up October 1982 record included that the Veteran continued to have vertigo during the mornings for the past two weeks.  He noted that certain positions of his head made him feel as if the room was spinning.  He had no history of loss of consciousness or tonic/clonic movements.  His other symptoms included a mild upper respiratory infection two weeks prior.  He had no history of trauma, and no history of similar episodes.  He was noted to drink up to 8 beers per night, but he stated he had not had alcohol in the past two weeks.  On examination his tympanic membranes were clear and had good movement bilaterally.  His cranial nerves II through XII were intact and equal.  His self-balance was within normal limits.  A skull x-ray series was also within normal limits.  He was assessed with "vertigo most likely [secondary] to URI [symptoms] (?ETOH)."  He was referred to neurology.  

An October 1982 neurology consultation included the Veteran's report of a two-to-three week history of dizziness, with the room spinning with certain positions of the head.  He had "no history of trauma or serious illness (mild URI)."  Examination showed no obvious abnormalities.  The neurologist gave a provisional diagnosis of vertigo, positional v. secondary to viral illness.  "Vertiginous spells for several weeks duration.  Mostly precipitated by sudden head movement."  He denied tinnitus or hearing loss.  He had a previous episode of serous otitis media.  His neurological examination was completely normal.  Symptoms "suggestive of labyrinthitis-doubt central origin."  He was started on Meclizine and Sudafed.

In November 1982, the Veteran was seen for a follow-up for his vertigo.  The work-up from neurology was noted to be negative.  "His condition was felt to be labyrinthitis and he was treated with meclizine and Sudafed."  He was seen again one week later.  His symptoms had "gradually improved," he had three to four days in the past week without any dizzy episodes.  He complained of drowsiness from the medications.  His tympanic membranes were clear but mobility was decreased.  The physician wrote "still feel this is a resolving benign labyrinthitis."  He was continued on Sudafed and Meclizine.  He was to be seen in a week, and if there was no improvement he would be sent for an ENT consultation.  

Also in November 1982, the Veteran was diagnosed with otitis media.  His tympanic membranes were intact and canals clear, but he still had erythremia.  

The Board did not locate an ENT consultation, suggesting that the Veteran had continued improvement of his labyrinthitis.

In February 1983, the Veteran was seen for sinus congestions, sore throat, runny nose, and "heavy"-feeling ears.  He denied dizziness or lightheadedness.  He had fluid buildup behind both tympanic membranes.  He was diagnosed with serous otitis.  He had previously been diagnosed with serous otitis in April 1981.

In June 1984, the Veteran provided a periodic medical history where he denied a history of dizziness or fainting spells.  His June 1984 medical examination included findings of several health issues.  His pharynx was red.  There was no indication of dizziness, nausea, or additional diagnosis related to vertigo.

In February 1986, the Veteran had swollen lymph nodes on the left side of his neck, post-nasal drip, and fevers/chills/sweats.  He had nausea.  No complaints regarding dizziness.  He was assessed with exudative pharyngitis.

In February 1987, the Veteran complained of dizziness, and head congestion for the past week.  He denied nausea, vomiting, and diarrhea.  He was taking Tylenol and Sudafed with some relief.  His right ear appeared slightly red.  His tympanic membranes were intact, and had erythema around the annulus.  His left ear was normal.  He was diagnosed with otitis media to the right ear and started on antibiotics. 

In July 1987, the Veteran again had complaints of an ear infection.  He reported occasional pulsating pain in both ears for the past week, with a history of otitis media which was treated in April 1987.  He was assessed with mild Eustachian tube dysfunction.

In December 1987 and May 1989, the Veteran had a periodic medical examinations.  There was no mention of dizziness, nausea, or a diagnosis related to vertigo at either examination.

In February 1990, the Veteran was provided a retirement medical examination.  The Veteran was not noted to have symptoms of vertigo or given a diagnosis related to vertigo.  

In July 1990, the Veteran filed his first claims for service connection, which did not include a claim for a condition related to symptoms of vertigo/dizziness/nausea.

In October 1990, the Veteran was afforded a VA examination in relation to his service-connection claims.  During the examination, the Veteran complained of neck pain.  He reported discomfort when he turned his neck quickly.  There were no findings or complaints related to vertigo despite evaluations of his ears.  He reported his distant vision was blurry without glasses, but, again no complaints related to vertigo.  No diagnoses related to vertigo were provided.

The Veteran again filed claims for service connection in November 1990, those claims did not include a claim for a condition related to vertigo/dizziness/nausea.

Post-service treatment records include a February 2002 Florida Heart Center record which noted that the Veteran was seen for chest pain and an abnormal electrocardiogram.  He denied dizziness, syncope or near-syncopal attacks.  

In January 2003, Dr. L.M. saw the Veteran for complaints regarding an ongoing cough, and blood in his sputum.  When going over his health systems, the Veteran denied headaches and change in vision, and no complaints related to his ears, eyes, nose, and throat were reported.  

Private treatment records from September 2003 did not include complaints related to dizziness.  His physical evaluation noted "nose: resolved vestibulitis."  

In May 2009, Dr. J.F. (otolaryngology)  recorded the Veteran's complaint of dizziness and nausea, worse when bending over.  He was prescribed Meclizine.  His "ear problem [was] improving but still slightly clogged."  He was noted to have wax impaction.  On physical examination, he had clear ear canals.  He was assessed with "vertigo".  In June 2009, the Veteran saw Dr. J.F. again, for evaluation of possible ear infections.  His dizziness had improved.  He reported his ears felt clogged.  At that time, his canals were clear.  He was assessed with "vertigo" and something illegible.  He sought treatment again less than two weeks later.  He reported discomfort and heavy-feeling in both ears.  Both ears showed eczema (the handwriting is difficult) in the ear canal.  It appears to say tympanic membranes were within normal limits.  He was assessed with tinnitus, vertigo, and possibly eczema (handwriting).  

In May 2009, the Veteran reported to Dr. T.W. (audiologist) that he was suffering from vertigo/dizziness, with severe nausea.   Dr. T.W. provided a work excuse note for two days.  Electronystagmography results showed an abnormal "Right Hallpike Test" with "nystagmus is Right Beating with an immediate onset."  The impression was of right atypical paroxysmal positional vertigo and the recommendation was for a "right Epley Maneuver and vestibular rehab."  The Veteran's complaints were of "vertigo/dizziness, spinning, blurred vision, and/or nausea."

In February 2010, the Veteran was afforded a VA examination.  He was noted to have been seen for dizziness on several occasions in October and November 1982, and was diagnosed with labyrinthitis.  The last service treatment record addressing his dizziness was from November 15, 1982 where the diagnosis was of "resolving benign labyrinthitis."  Regarding his current symptoms, the Veteran reported having dizzy spells "about once per year, described as a spinning sensation with nausea, lasting a week.  He has had the spells since military service, about 1981.  He also feels dizzy or groggy when he first gets up in the morning recently."  The ear disease examination report cited a May 2009 record from Dr. T.W. where the Veteran reported vertigo/dizziness, spinning, blurred vision, and/or nausea.  He was assessed with right atypical paroxysmal positional vertigo.  The Veteran stated he became nauseated when he wakes up and moves his head too quickly.  The dizziness and nausea were limited to the first five minutes of his waking hours "for the last two years."  Throughout the day he had no vertigo, dizziness, or nausea.  He also reported that if he does not move his head quickly in the morning, he does not have dizziness.  He was diagnosed with benign paroxysmal positional vertigo (BPPV).  The examiner opined that the Veteran's current BPPV was not caused by, or the same as, his in-service ear condition.  "According to the medical review, BPPV is most commonly attributed to calcium debris deposits within the posterior semicircular canal, whereas the Veteran's ear complaints during active service consistent of transient dizziness secondary to infections."

In September 2011, the Veteran testified at a formal RO hearing.  Regarding his vertigo, the Veteran reported that "any type of movement" caused dizziness that would last up to five minutes.  He would then need to "sit down and relax."  He stated that if it was "severe dizziness" he took "Meclizine" to relieve his dizziness.  He stated that the medication was prescribed by his civilian doctor.  The Veteran reported that during service he was "aboard the carrier, [he] hit the bottom of the aircraft" with his head.  He did not pass out.  He was "hurt and walk[ed] away."  He noted that he sought treatment in service for his dizziness and was prescribed Meclizine.  He stated he had it "just the one time."  

In January 2015, the VA examiner provided an addendum opinion.  "According to medical review, BPPV is most commonly attributed to calcium debris deposits within the posterior semicircular canal, whereas the Veteran's ear complaints in service consisted of transient dizziness secondary to infections."  The examiner explained that a negative nexus opinion was provided because the Veteran's dizziness in service was secondary to ear infections, and his present dizziness was not caused by infection.  

In June 2017, the Veteran was afforded a second VA examination, so that an additional opinion with a complete rationale could be obtained.  The Veteran was noted to have a diagnosis of "history of benign positional paroxysmal vertigo."  The date of diagnosis was listed as 2009, per private treatment records.  The Veteran stated that his vertigo started in 1981.  He "got out of the bed quickly, [and] hit the wall.  They gave [him] meclizine.  They said the equilibrium is unbalanced."  The examiner remarked that the Veteran described falling to the side when he tried to walk, and that the symptoms lasted for a long time.  The examiner noted that this description was characteristic of "an episode of vestibular neuritis/labyrinthitis, but was not typical of BPPV."  The Veteran reported his post-active duty dizziness as "nausea with spinning-type dizzy sensation-typically precipitated by head movement."  He said if he feels nausea, he lays down.  The Veteran reported seeing an audiologist, but he could not remember what the tests showed.  The audiologist recommended a pill and to change the position of his sleep.  He stated that his repositioning (from 2009) was "minimally helpful."  He stated he continued to have episodes every six months, with his last occurrence in October.  

The examiner cited the Veteran's in-service treatment records from 1982 regarding his complaints of dizziness and a diagnosis of serous otitis media and upper respiratory infection.  The examiner cited additional treatment records from 1987 when the Veteran felt dizzy, and again had otitis media.  The examiner noted that there were many service treatment records, including an upper respiratory infection in 1990, that were without complaint of vertigo or dizziness, which the examiner noted was evidence against the onset of a chronic dizziness/vertigo condition during active duty.  Additionally the "October-November 1990" medical examination was silent for complaints of dizziness, including examination of the ears.  The Veteran reported discomfort when turning the head/neck, but no dizziness.   The examiner noted that the1990 examination included complaints of musculoskeletal symptoms when he turned his neck quickly, "without mention of nausea/dizziness/vertigo."  The examiner noted that if the Veteran had such symptoms at that time, they likely would have been documented.  The examiner cited treatment records from 2000 to 2002 to a primary care physician which included a history and review of symptoms and which were silent for dizziness/nausea complaints.  A January 2003 ENT consultation was silent for complaints of dizziness and vertigo.  A September 2003 ENT visit for ringing in his ears included "NOSE: resolved vestibulitis."  The examiner noted that this was consistent with a resolving upper respiratory infection and the vestibulitis in this context was in reference to inflammation of the nasal vestibule.  A May 2009 electronystagmography with right Hallpike Testing was consistent with a diagnostic impression of right atypical paroxysmal positional vertigo and recommendation for "Right Epley Maneuver and Vestibular Rehab" was performed.  The examiner noted that the Veteran filed his claim for service connection for vertigo/BPPV in June 2009, even though he had a number of prior claims.  The examiner cited the February 2010 VA examination where the Veteran reported that he was dizzy for the first five minutes after waking for the past two years.  He reported that moving slowly when he first wakes up prevented any symptoms of vertigo.  The examiner cited a June 2011 VA initial outpatient visit where the Veteran denied nausea, and pointed out that nausea was a major complaint during the 2017 examination.  The examiner indicated that the absence of vertigo complaints in 2011 was evidence of the successfulness of the 2009 repositioning maneuvers used to treat the Veteran's BPPV.  The examiner noted that signs and symptoms of BPPV were not elicited during the 2010 or 2017 examinations; the examinations were normal.  The Veteran did not have any current ear disorders.  The Veteran also had a normal tandem gait.  The examiner diagnosed "history of benign positional paroxysmal vertigo."  

After citing the Veteran's medical history, the examiner noted that the Veteran's current symptoms had onset in roughly 2008 according to the Veteran's description during the 2010 examination.  He was diagnosed and provided treatment for BPPV in 2009.  By 2011, his condition was no longer bothersome enough to report during a 2011 history of medical problems.  There were no signs/symptoms of BPPV elicited during the 2017 examination.  The examiner therefore argued that the Veteran's BPPV was less likely than not etiologically related to or began during his active service.  The examiner found that the evidence substantiated that the Veteran's post service dizziness/BPPV had onset at age 63-4, many years after his in-service acute and transient respiratory illnesses/otitis media (ear infection)/dizziness conditions (to include an in-service episode of labyrinthitis).  "Per review of medical literature [cited in the examination report], Veteran's POST-AD BPPV is MOST likely idiopathic/age-related.  Any potential precipitating event would MOST likely have occurred during the many years AFTER his retirement.  Labyrinthitis is a POSSIBLE cause for BPPV; however, a secondary BPPV would be expected to occur within weeks to months of the precipitating event."  The examiner found that based on the entirety of the evidence, it was "HIGHLY unlikely that Veteran's Post-AD dizziness/vertigo is in any way etiologically related to his remote AD service or to the events/conditions therein."  The examiner cited medical literature that noted that labyrinthitis was benign, and "associated with a complete recovery in most patients."  It was also noted that labyrinthitis "usually refers to an infection of the inner ear," and that recovery could be "slow, taking several weeks or months.  For most patients, however, recovery is complete."  The literature noted that after a few weeks or months of labyrinthitis, a positional vertigo syndrome occurs, which could be easily treated with physical therapy.

As noted above, the Board must assess the credibility of the evidence of record.  The Veteran is competent to provide statements regarding his symptoms of vertigo/dizziness/nausea, and he is competent to describe the circumstances surrounding the onset and conclusion of his symptoms.  The Veteran does not have the expertise (is not competent) to provide a diagnosis based on his symptoms.  Certainly, the Board appreciates that the Veteran had episodes of dizziness in service, including a prolonged episode in 1982, and that he had additional episodes of dizziness post-service.  Simply based on a similarity of symptoms (dizziness), the Veteran feels that there is a link between his in-service vertigo and his post-service vertigo.  However, the medical diagnoses associated with his symptoms are different, and the medical opinions of record indicate that there are different causes for his similar symptoms.  Again, the Veteran does not have the requisite medical knowledge to diagnose an underlying disorder or disorders associated with the symptom of vertigo/dizziness.  

The Board also notes, as above, that the Veteran's statements regarding continuity of symptomatology from service to his claim for service connection (2009) are less than credible.  The Veteran was not shy about seeking medical attention for his various in-service ailments.  As such, the medical treatment records do show that he complained of dizziness in 1975 (diagnosed with an upper respiratory infection), 1978 (diagnosed with an upper respiratory infection), 1982 (diagnosed with labyrinthitis/vertigo secondary to an upper respiratory infection/otitis media), and 1987 (otitis media), but that his symptoms of dizziness were attributed to infections and that he did not have any additional complaints after 1987.  The record does not contain complaints related to dizziness/vertigo from 1987 until 2009, and includes the Veteran denying syncope/dizziness during a cardiac work-up in 2003 when it would be likely that he would report any pertinent symptoms.  Although the Veteran has indicated that his vertigo is intermittent, during his 2009 complaints of vertigo he described severe nausea and that these episodes occurred daily.  Given the above, the Board finds the statements regarding continuity of symptomatology from service until the claim for service connection to be less than credible.

Here, as with the Veteran's skin disorders, the Veteran had symptoms in service that are similar to his symptoms post-service.  He was diagnosed with labyrinthitis in service, and complained of dizziness and vertigo during several infections (upper respiratory and ear).  His "current" (since he filed a claim for service connection) diagnosis related to his complaints of vertigo is BPPV or benign positional vertigo.  In order for the Board to grant service connection, the evidence of record needed to include a nexus between his in-service symptoms of vertigo/dizziness (or his diagnosis of labyrinthitis) and his post-service symptoms of vertigo with diagnosis of BPPV.  Alternatively, the evidence could have otherwise shown that his current BPPV was related to his service.  Here, however, the preponderance of the evidence is against a link between his current BPPV and his service, to include his in-service symptoms of vertigo.  The medical opinions of record conclude that his in-service labyrinthitis and other episodes which included the symptom of vertigo/dizziness were associated with infections, and did not cause his subsequent development of BPPV which is "commonly attributed to calcium debris within the posterior semicircular canal" according to the medical literature cited in the 2017 examination report, and is also most common in those over age 60.

To summarize the 2017 examination report, the Veteran had labyrinthitis/vestibular neuritis in service as a result of infections of the inner ear.  Post-service he developed BPPV, which is associated with "calcium debris in the posterior semicircular canal of the ear" and is a common condition.  BPPV generally does not require a "specific inciting event," particularly in the elderly, likely because with age "the otoconia are probably more easily sheared off from their normal positions suck on the utricle."  Although positional vertigo can occur after recovery from labyrinthitis, the medical literature indicated that it would occur "after a few weeks or months."  Here, the Veteran developed BPPV in 2009, 27 years after his episode of labyrinthitis in service and 19 years after his retirement from service.  The medical nexus opinions of record are negative, including the 2017 opinion, which is supported by the historical medical and lay evidence of record and cited medical literature.  Given the above, the Board finds that entitlement to service connection for BPPV (claimed as vertigo) is not warranted.











ORDER

Entitlement to service connection for chronically recurring urticarial dermatitis/chronic idiopathic urticaria (claimed as a skin condition) is denied.

Entitlement to service connection for BPPV (claimed as vertigo) is denied.




____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


